DETAILED ACTION
The following claims are pending in this office action: 1-21
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/27/2019 are accepted.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 03/27/2020 is attached to the instant Office action. 
Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites the limitation “a reaction circuit” (claim 10, ln. 2).  It seems “a reaction circuit” refers to the prior instance of “a respective reaction circuit” (claim 1, ln. 6).  If “a reaction circuit” is referring to the same reaction circuit in the earlier instance examiner suggests changing the limitation to “the reaction circuit” to conform to formatting used throughout (see, for example “the respective monitoring circuit” in claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Finney et al. (US Pub. 2013/0250458) (hereinafter “Finney”) in view of Croguennec et al. (US Patent No. 8,352,752).

As per claim 1, Finney teaches an electronic circuit comprising: a plurality of protective nodes, each protective node of the plurality of protective nodes comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes]) 
a respective monitoring circuit configured to process information representative of a detection of a disturbance generated by a detection circuit; and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical component.  [Para. 0048] each protective module may receive inputs from the input module [a detection circuit] that provide a plurality of electrical measurement inputs; [Para. 0025] the input electrical measurements verify the detection of electrical disturbances [information representative of a disturbance])
a respective reaction circuit configured [to perform a countermeasure] controlled by the respective monitoring circuit.  ([Finney, Para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic.  A respective reaction circuit performing a countermeasure is explicitly taught by Croguennec below)
Finney does not teach explicitly teach a respective reaction circuit configured to perform a countermeasure.  
([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [respective reaction circuit] performs a countermeasure such as resetting, powering-down, or triggering an alarm)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Croguennec to include a respective reaction circuit configured to perform a countermeasure.  One of ordinary skill in the art would have been motivated to make this modification because such countermeasure would prevent data stored in the device from being corrupted and prevent the security of the device from being breached.  (Croguennec, col. 4, ln. 1-5)

As per claim 2, Finney in view of Croguennec teaches claim 1.  
Finney also teaches wherein each protective node comprises the detection circuit coupled to the respective monitoring circuit, ([Finney, para. 0048] each protective module may receive inputs from the input module [a detection circuit]; [Para. 0042] All measurement inputs made available to protective modules are made to the IED via the input module [the detection circuit], and received by the protection module) wherein the detection circuit is configured to detect a disturbance.  ([Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance])

As per claim 3, Finney in view of Croguennec teaches claim 2.  
Finney also teaches wherein each monitoring circuit of the electronic circuit is configured to receive information from all detection circuits of the electronic circuit.  ([Finney, para. 0042; 0048] each protective modules may receive all inputs from the input modules [a plurality of detection circuits] which include a number of independent measurement devices such as current transformers, voltage transformers, temperature sensors, light sensors that provide a plurality of electrical measurement inputs [see, for example, para. 0023])

As per claim 4, Finney in view of Croguennec teaches claim 1.  
Finney also teaches wherein each monitoring circuit of the electronic circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit. ([Finney, para. 0037; 0043; Fig. 3B] each IED is in communication with other IEDs, and each of the plurality of protection modules [monitoring circuits] is in communication with each other protection module by means of a bus 420 [see para. 0047 and Fig. 4])

As per claim 7, Finney in view of Croguennec teaches claim 1.  
Finney also teaches wherein a protective node of the plurality of protective nodes comprises ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes]; [Fig. 3A; para. 0042] each IED includes input modules)  a plurality of detection circuits coupled to the respective monitoring circuit, ([Para. 0042, 0048] each protective module may receive all inputs from the input modules [a plurality of detection circuits]) each detection circuit of the plurality of detection circuits configured to detect disturbances. ([Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance])

As per claim 8, Finney in view of Croguennec teaches claim 1.  
Finney also teaches wherein a protective node of the plurality of protective nodes comprises ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes]; [Fig. 3A; para. 0042] each IED includes input modules)  a plurality of detection circuits coupled to the respective monitoring circuit, ([Para. 0042, 0048] each protective module may receive all inputs from the input modules [a plurality of detection circuits]) each detection circuit of the plurality of detection circuits configured to detect disturbances. ([Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance)

As per claim 9, Finney in view of Croguennec teaches claim 1.  
Finney also teaches wherein the electronic circuit is a microcontroller.  ([Finney, para. 0032] the IED is a microprocessor based device that monitors/protects a programmable logic controller and other types of electronic controller circuits [microcontrollers])

As per claim 10, Finney in view of Croguennec teaches claim 1.  
Finney does not teach further comprising a reset circuit configured to reset the electronic circuit based on a reaction circuit of a protective node of the plurality of protective nodes.  
However, Croguennec teaches further comprising a reset circuit configured to reset the electronic circuit based on a reaction circuit ([Croguennec, Col. 6, ln. 64-65; Fig. 2] the reset countermeasure circuit [a reaction circuit] can be triggered to reset a portion of the electronic device.  [Col. 6, ln. 23-41] The reset is performed by an interrupt [a reset circuit] of a microprocessor) of a protective node of the plurality of protective nodes.  ([Col. 5, ln. 36-49] the reset countermeasure circuit in combination with a circuit out of a second group of circuits/detection cells [a protective node of the plurality of protective nodes – see col. 8, ln. 2-4 and Fig. 3] in order to reset a portion of the device)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Croguennec to include further comprising a reset circuit configured to reset the electronic circuit based on a reaction circuit of a protective node of the plurality of protective nodes.  One of ordinary skill in the art would have been motivated to make this modification because such a protective action can secure the device against a hacker targeting the device, preventing the security of the device from being breached.  (Croguennec, col. 3, ln. 59-67 to col. 4, ln. 1-5)

As per claim 11, Finney teaches a method comprising detecting a disturbance in an electronic circuit ([Finney, Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance) with a first detection circuit ([Para. 0042, 0048] a protection module may receive inputs electrical measurements from a input module [a first detection]) of a first protective node of a plurality of protective nodes of the electronic circuit; ([Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes])
processing information representative of the detected disturbance with a first monitoring circuit of the first protective node; and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical components [information representative of a detection of a disturbance – see para. 0023 and para. 0025])
	performing [a first countermeasure] with a first reaction circuit of the first protective node based on an output of the first monitoring circuit. ([Finney, para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic [performs a countermeasure].  Performing a first countermeasure with a first respective reaction circuit is explicitly taught by Croguennec below)
Finney does not teach explicitly teach a performing a first countermeasure with a first respective reaction circuit.  
([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [respective reaction circuit] performs a countermeasure such as resetting, powering-down, or triggering an alarm)
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 12, Finney in view of Croguennec teaches claim 11.  
Finney also teaches receiving, by a second monitoring circuit of a second protective node of the plurality of protective nodes, information representative of the detected disturbance from the first monitoring circuit.  ([Finney, Fig. 14; para. 0064; para. 0065] a redundant/secondary protection module [second monitoring circuit] corresponding to a second IED [a second protective node of the plurality of protective nodes; the primary protection modules may be implemented in individual blocks of IED, where an IED performs the function of one of the primary protection modules – see para. 0050] is configured to verify the detection of an electrical disturbance by the first primary protection module, using a subset [examiner notes the common meaning of subset: any set of data in a main set including all of the data, or a portion of the data] of the same plurality of electrical measurements [information representative of the detected disturbance from the first monitoring circuit – see para. 0051])
Finney does not teach performing a second countermeasure with a second reaction circuit of the second protective node based on an output of the second monitoring circuit.
However, Croguennec teaches performing a second countermeasure with a second reaction circuit of the second protective node based on an output of the second monitoring circuit. ([Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure of the second protective node] can be initiated if the attack is detected in areas of the device that store or process protected data [based on the output of the second monitoring circuit])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Croguennec to include performing a second countermeasure with a second reaction circuit of the second protective node based on an output of the second monitoring circuit.  One of ordinary skill in the art would have been motivated to make this modification because such different countermeasures can beneficially detect and protect against different types of attacks and be optimally implemented on different types of electronic circuits, such as modification of memory for particular types of secure memory circuits.  (Croguennec, col. 9, ln. 44-56; col. 6, ln. 43-58 )

As per claim 13, Finney in view of Croguennec teaches claim 12.  
Finney does not teach wherein the first countermeasure is different from the second countermeasure.  
However, Croguennec teaches wherein the first countermeasure is different from the second countermeasure.  ([Croguennec, col. 6, ln. 63-67 to col. 7, ln. 1-4] a list of countermeasures from least sever to more drastic are disclosed including resetting, to powering off, to self-destruction of the device)
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 14, Finney in view of Croguennec teaches claim 12.  
Finney also teaches wherein the first protective node is associated with a first circuit, wherein the second protective node is associated with a second circuit, ([Finney, para. 0036; Fig. 1] illustrated is where a first IED is associated with a first part of an electric system [a first circuit] and where a second IED is associated with a second part of an electric system [a second circuit])
Finney does not teach wherein the first countermeasure comprises modifying an aspect of the first circuit, and wherein the second countermeasure comprises modifying an aspect of the second circuit.
However, Croguennec teaches wherein the first countermeasure comprises modifying an aspect of the first circuit, and wherein the second countermeasure comprises modifying an aspect of the second circuit.  ([Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure] can be initiated if the attack is detected in areas of the device that store or process protected data, and a different countermeasure [a first countermeasure] for other areas.  [Col. 2, ln. 11-19] such countermeasures include modifying aspects of the memory, such as deleting or preventing storage)
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 15, Finney in view of Croguennec teaches claim 14.  
Finney does not teach wherein the first circuit is a memory, and wherein modifying an aspect of the first circuit comprises blocking writing into the memory, blocking access into the memory, deleting content of the memory.
However, Croguennec teaches wherein the first circuit is a memory, and wherein modifying an aspect of the first circuit comprises blocking writing into the memory, blocking access into the memory, deleting content of the memory.  ([Croguennec, col. 2, ln. 11-19] such countermeasures include modifying aspects of the memory, blocking write data from being stored, freezing the device [blocking access into the memory] and deleting the contents of the protected data)


As per claim 18, Finney in view of Croguennec teaches claim 11.  
Finney does not teach wherein the disturbance is caused by an attack.  
However, Croguennec teaches wherein the disturbance is caused by an attack.  ([Croguennec, col. 1, ln. 49-51] the countermeasure for the disturbance is in response to a radiation-based attack)
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 19, Finney in view of Croguennec teaches claim 18.  
Finney does not teach wherein the attack comprises a focused ion beam (FIB) attack, or physically cutting off or diverting an electrical path of the electronic circuit.  
However, Croguennec teaches wherein the attack comprises a focused ion beam (FIB) attack, or physically cutting off or diverting an electrical path of the electronic circuit.  ([Croguennec, col. 4, ln. 57 to col. 5, ln. 22] the attack directs a beam of radiation, such as a laser [a focused ion beam attack], the attack may be invasive and physical such as grinding material that protects the element [physically cutting off], and the attack may cause the device to completely bypass a security algorithm [diverting an electrical path of the electronic circuit)
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 20, Finney teaches a microcontroller comprising:  a first protective node comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes])
([Finney, para. 0048] a protection module may receive inputs measurements from the input module [a first detection circuit].  [Para. 0025] the input electrical measurements verify the detection of electrical disturbances [configured to detect a disturbance. [Para. 0032] the IED is a microprocessor based device that monitors/protects a programmable logic controller and other types of electronic controller circuits [microcontroller]) 
a first monitoring circuit configured to process information representative of the detected disturbance, and ([Finney, Fig. 3A, para. 0046] the IED comprises a protection module [a monitoring circuit/hardware module – see for example, Fig. 5-13] configured to monitor [process information] any of a wide variety of electrical components [information representative of a detection of a disturbance – see para. 0023 and para. 0025])
a reaction circuit configured to perform [a first countermeasure] based on an output of the first monitoring circuit; and ([Finney, para. 0042; claim 4] the IED comprises an output module [respective reaction circuit].  When an electrical disturbance is detected by the protection module, the output module provides control and/or feedback signals that result in one or more protective measures such as generating a trip output to cause a breaker to trip based on the output of the protection logic [a reaction circuit configured to perform a first countermeasure is explicitly taught by Croguennec below)
a second protective node comprising: ([Finney, Fig. 1; para. 0036] an electronic circuit 100 includes a plurality of IEDs [protective nodes] including a second protective node)
a second monitoring circuit configured receive information representative of the detected disturbance from the first monitoring circuit, and ([Finney, Para. 0064; para. 0065] the second IED comprises a second protection module [a monitoring circuit/hardware module].  [Para. 0064; para. 0065] the redundant/secondary protection module [second monitoring circuit] corresponding to a second IED is configured to verify the detection of an electrical disturbance by the first primary protection module, using [receiving] a subset of the same plurality of electrical measurements [information representative of the detected disturbance from the first monitoring circuit])
Finney does not teach a reaction circuit configured to perform a first countermeasure, and a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit.
However, Croguennec teaches a respective reaction circuit configured to perform a first countermeasure. ([Croguennec, Fig. 2, col. 5, ln. 36-57] a countermeasure circuit [respective reaction circuit] performs a countermeasure such as resetting, powering-down, or triggering an alarm)
a second reaction circuit configured to perform a second countermeasure based on an output of the second monitoring circuit.  [Croguennec, col. 7, ln. 5-12] different countermeasure circuits can be triggered based on a specific location within the device.  For example, more drastic countermeasures [a second countermeasure of the second protective node] can be initiated if the attack is detected in areas of the device that store or process protected data [based on the output of the second monitoring circuit])
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Croguennec for the same reasons as disclosed above.

As per claim 21, the claim language is identical or substantially similar to that of claim 14. Therefore, it is rejected under the same rationale applied to claim 14.

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Finney in view of Croguennec as applied to claim 4 and 12 above and further in view of Marsili et al. (US Pub. 2019/0221893) (hereinafter “Marsili”).


Finney in view of Croguennec does not teach wherein each monitoring circuit of the electronic circuit is coupled to a bus, and wherein each monitoring circuit of the electronic circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit via the bus.
However, Marsili teaches wherein each monitoring circuit of the electronic circuit is coupled to a bus, ([Marsili, para. 0036; Fig. 1] the communication channel, a signal bus, connects each of the monitoring circuits) and wherein each monitoring circuit of the electronic circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit via the bus.  ([para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits in arbitrary fashion])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Finney with the teachings of Marsili to include wherein each monitoring circuit of the electronic circuit is coupled to a bus, and wherein each monitoring circuit of the electronic circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit via the bus.  One of ordinary skill in the art would have been motivated to make this modification because it would be an improvement to implement a communication channel to allow a host controller [such as the HWCM of the instant application] to transmit signals to each of the monitoring circuits and for each of components monitored to be synchronized/corrected in coordination with the all obtained measurements.  (Marsili, para. 0036; para. 0116)

As per claim 6, Finney in view of Croguennec teaches claim 4.  

However, Marsili teaches wherein each monitoring circuit of the electronic circuit is coupled to each other of the monitoring circuits of the electronic circuit via respective dedicated links, ([Marsili, para. 0037] in another embodiment, the communication channel includes a plurality of channel sections [dedicated links], where the sections connects two of the monitoring circuits with each other) and wherein each monitoring circuit of the electronic circuit is configured to communicate to each other of the monitoring circuits of the electronic circuit via the respective dedicated links. ([Marsili, para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel by means of the channel sections [dedicated links] to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits by means of the channel sections[dedicated links])
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Marsili for the same reasons as disclosed above.

As per claim 16, Finney in view of Croguennec teaches claim 12.  
Finney in view of Croguennec does not teach further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a bus that is coupled to all protective nodes of the plurality of protective nodes.
However, Marsili teaches further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a bus ([Marsili, para. 0036; Fig. 1] the communication channel, a signal bus, connects each of the monitoring circuits) ([para. 0037] a communication interface of the monitoring circuit receives and sends data packets from the communication channel to other monitoring circuits.  [Para. 0112-0113; Fig. 24] synchronization signals PSYNC1 through PSYNCN, which are data packets, are received and forwarded between monitoring circuits in arbitrary fashion])
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Marsili for the same reasons as disclosed above.

As per claim 17, Finney in view of Croguennec teaches claim 12.  
Finney in view of Croguennec does not teach further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a dedicated link that is coupled between the first monitoring circuit and the second monitoring circuit.
However, Marsili teaches further further comprising transmitting the information representative of the detected disturbance from the first monitoring circuit to the second monitoring circuit via a dedicated link that is coupled between the first monitoring circuit and the second monitoring circuit.  ([Marsili, para. 0037] in another embodiment, the communication channel includes a plurality of channel sections [dedicated links], where the sections connects and allows communication between two of the monitoring circuits [a first and second monitoring circuit].  [Para. 0112-0113; Fig. 24] the data transmitted is PSYNC data packets, are representative of corrections in period sync that needs to be made [information representative of the detected disturbance])
At the time of filing it would have been obvious for one of ordinary skill in the art to combine the teachings of Finney and Marsili for the same reasons as disclosed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vineyard et al. (US Pub. 2020/0012822) discloses a plurality of countermeasures applied to a cryptographic engine, where the countermeasures are different from one another.  Yoshimura (US Pub. 2019/0303566) discloses a detector, a determination unit, and a controller that perform the functions of the detection circuit, monitoring circuit, and reaction circuit.  Qi et al. (US Pub. 2018/0175605) discloses a number of protection devices coupled to a bidirectional digital communication link, or a bus.  Bancel (US Pub. 2011/0033045) discloses a plurality of countermeasure devices interposed between each memory and bus on a device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 
/Z.L./Examiner, Art Unit 2493                     

/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/4/2021